13-2967
Martinez v. O'Leary


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 18th day of June, two thousand fourteen.

PRESENT:            BARRINGTON D. PARKER,
                    DENNY CHIN,
                    RAYMOND J. LOHIER, JR.,
                             Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

KATHERINE MARTINEZ,
                                        Plaintiff-Appellant,

                              v.                                               13-2967

ROBERT M. O'LEARY, Assistant Commissioner,
Trials & Litigation Division for the New York City
Department of Correction, JOHN ANTONELLI,
Deputy Commissioner for the New York City
Department of Correction, ALAN VENGERSKY,
Deputy Commissioner, Department of Personnel
for the Department of Correction, LARRY DAVIS,
Chief of the Department for the New York City
Department of Correction, DORA SCHRIRO,
Commissioner for the New York City Department
of Correction,
                          Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                     DAMOND J. CARTER, Carter & Associate
                                                             Attorneys, New York, New York.

FOR DEFENDANTS-APPELLEES:                                    SCOTT N. SHORR, Senior Counsel (Francis F.
                                                             Caputo, Assistant Corporation Counsel, on the
                                                             brief), for Zachary W. Carter, Corporation
                                                             Counsel of the City of New York, New York,
                                                             New York.

                    Appeal from the United States District Court for the Eastern District of

New York (Vitaliano, J.).

                    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the appeal is DISMISSED.

                    Plaintiff-appellant Katherine Martinez appeals from the judgment of the

district court entered July 3, 2013, dismissing her claims against the New York City

Department of Correction and granting summary judgment to defendants-appellees.

This matter arises from the termination of Martinez's employment as a New York City

correction officer. We assume the parties' familiarity with the facts, procedural history,

and issues for review.




                                                               -2-
              We dismiss the appeal for lack of appellate jurisdiction because the notice

of appeal was not filed in a timely manner.

              "Filing deadlines are mandatory and jurisdictional." Johnson v. Univ. of

Rochester Med. Ctr., 642 F.3d 121, 124 (2d Cir. 2011). If an appellant does not file a timely

notice of appeal, "this Court lacks jurisdiction to hear the appeal." Silivanch v. Celebrity

Cruises, Inc., 333 F.3d 355, 363 (2d Cir. 2003).

              Here, the judgment was entered Wednesday, July 3, 2013. Therefore, the

notice of appeal had to be filed no later than Friday, August 2, 2013. See Fed. R. App. P.

4(a)(1) (requiring appellant in civil case to file notice of appeal within 30 days after entry

of judgment or order being appealed). In fact, the notice of appeal was not filed until

Saturday, August 3, 2013 -- 31 days after the district court judgment was entered.

              Federal Rule of Appellate Procedure 4(a)(1)(A) provides three exceptions

to the 30-day requirement. See Fed. R. App. P. 4(a)(1)(A) (requiring filing within 30

days "except as provided in Rules 4(a)(1)(B), 4(a)(4), and 4(c)"). None of these

exceptions applies here.

              Accordingly, because the notice of appeal was untimely filed, this appeal

is DISMISSED for lack of appellate jurisdiction.

                                            FOR THE COURT:
                                            Catherine O'Hagan Wolfe, Clerk




                                              -3-